LAGOA, J.
Justin Hulse (“Hulse”) appeals the trial court’s revocation of his community control and sentence.
We affirm without discussion the revocation and sentence as the State proved by a preponderance of the evidence each violation relied on by the trial court to revoke Hulse’s community control. However, we remand the case to the trial court for entry of a written order to conform to the trial court’s oral pronouncement. See Owens v. State, 141 So.3d 259 (Fla. 8d DCA 2014); Brown v. State, 127 So.3d 831 (Fla. 3d DCA 2013); see also Thompson v. State, 965 So.2d 1250, 1251 (Fla. 1st DCA 2007) (“When a conflict exists between an oral revocation pronouncement and the written order revoking probation, the oral pronouncement will control.”).
Order and sentence affirmed; remanded with directions.